Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Kanazirev et al. US Patent 7,393,993 who teaches a process for purification of olefins which comprises: passing an olefin mixture including at least one vinyl group, acetylenic impurities having the same or similar carbon content and through a particulate metal oxide bed of catalyst and thereby obtaining a purified effluent containing less of the acetylenic impurities as compared to said hydrocarbon mixture. Hydrogen gas is used to regenerate the adsorbent.
However the prior art does not teach or fairly suggest hydrogen fraction and a non-hydrogen fraction, wherein the gaseous stream comprises less than about 4% in total of diacetylene and vinylacetylene, the method comprising: an adsorption step comprising passing the gaseous stream at a preselected superficial linear gas velocity across an adsorption bed supported within an enclosure, the adsorption bed containing a crystalline porous ceramic adsorbent to adsorb the higher acetylenes onto the adsorbent, thereby producing a saturated adsorption bed and a purified gaseous stream comprising less than about 25 ppm of diacetylene and less than about 25 ppm of vinylacetylene; a regeneration step comprising regenerating the saturated adsorbent bed by passing a regeneration gas across the saturated adsorption bed to desorb the higher acetylenes retained thereupon, thereby producing a regenerated adsorbent bed and a contaminated gas stream bearing the higher acetylenes. It is unclear from the prior art on how much diaceytlene and vinylacetylene content remains in the purified stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772